DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 2-9-21 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(1), simply stating that the rejections were addressed by the 2-9-21 claim amendments (i.e. incorporating claim 4, which was not so rejected, into claim 1), have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 2-9-21 arguments vis-à-vis rejections under 35 U.S.C. 103, simply stating that the rejections were addressed by the 2-9-21 claim amendments (i.e. asserting that the cited ‘502 prior art reference’s method would not reasonably be expected to meet the claimed water content for its shaped Ca(OH)2 block), have been fully considered but are not persuasive.  In the absence of evidence within ‘502 that shows an intent and/or efforts to achieve anhydrous or nearly anhydrous conditions for its pre-carbonation shaped Ca(OH)2 block (e.g. employing vacuum oven drying, desiccation, microwaving, etc.), a residual water amount at least within and/or overlapping the low endpoint of applicant’s claimed range would reasonably be expected to remain/be present within ‘502’s shaped Ca(OH)2 block.  See MPEP 2144.01 regarding implicit teachings.  ‘502 also at least suggests leaving a residual water content (it being prima facie obvious to ascertain and employ a residual water content, such as within the claimed range, via routine experimentation- see below for details), providing a motivation to do so and thus lending further support to the obviousness thereof (see below for details).  Said rejections, adjusted as necessitated by the 2-9-21 amendments, are re-asserted as proper.  Lastly, Examiner has no comment vis-à-vis new claim 11 other than to note that it is newly presented.

Claim Objections/Potentially Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 11, the most pertinent prior art of record appears to be ‘502, whose teachings and suggestions are detailed below.  ‘502, however, requires contacting its shaped Ca(OH)2 block with CO2 before immersing it in a carbonate ion-comprising aq. solution, and states that omitting the post-shaping, pre-immersion exposure to CO2 step would undesirably cause the shaped Ca(OH)2 block to “easily decay[ ]” upon immersion in aq. carbonate.  See ‘502 at, e.g., par. 35-36 and 41.  The claim thus proceeds contrary to ‘502’s prior art wisdom, which connotes non-obviousness.  MPEP 2145 X.D.3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-3 and 5-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over WO2016/052502 (published 4-7-16) (“’502”)1.   Regarding claims 1-2, ‘502 teaches a method of making a CaCO3 block, comprising a) shaping a Ca(OH)2 block by mixing Ca(OH)2 powder with water and molding the wetted powder into a shaped Ca(OH)2 block (as ‘502 does not state the extent to which water is removed from its shaped Ca(OH)2 block, a residual water content at least touching/overlapping the low endpoint of the claimed range would reasonably be expected to be present; see MPEP 2144.01 regarding implicit teachings), b) contacting the shaped Ca(OH)2 block with CO2 to make a partially carbonated hydroxide block, and c) immersing the partially carbonated hydroxide block into a CO3-2-comprising aq. solution to make a CaCO3 block.  See ‘502 at, e.g., par. 15-27, 30-31, and 35-38.  As to the claimed water content within the shaped Ca(OH)2 block, given the absence of evidence within ‘502 that shows an intent and/or efforts to achieve anhydrous or nearly anhydrous conditions for its pre-carbonation shaped Ca(OH)2 block (e.g. employing vacuum oven drying, desiccation, microwaving, etc.), a residual water amount at least within and/or overlapping the low endpoint of applicant’s claimed range would reasonably be expected to remain within/associated with ‘502’s shaped Ca(OH)2 block.  See MPEP 2144.01 regarding implicit teachings.  Additionally and/or alternatively, the fact that ‘502 is silent as to the remaining/residual water content of its Ca(OH)2 block does not impart patentability, as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired amount of remaining/residual water within/with ‘502’s Ca(OH)2 block, such as within the claimed range, via routine experimentation: it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially so in view of ‘502’s teaching that mixing its raw Ca(OH)2 powder with water desirably enables shaping of the resulting block, i.e. leaving some residual water within the shaped Ca(OH)2 block (such as within the claimed range) would desirably enable the block to be shaped as needed/desired (see ‘502 at, e.g., par. 31; MPEP 2143 G), and the lack of evidence within ‘502 showing an intent and/or efforts to achieve anhydrous or nearly anhydrous conditions for its pre-carbonation shaped Ca(OH)2 block (see MPEP 2144.01 regarding implicit teachings).
Regarding claim 3, the raw Ca(OH)2 powder can be mixed with a pore-forming substance prior to ‘502’s shaping step.  See id. at, e.g., par. 34.
Regarding claim 5, ‘502’s method forms a CaCO3 block “of no less than 0.1 cm in diameter and thickness” (see id. at, e.g., par. 28), which may be in the shape of a round column (i.e. cylinder shape).  See id. at, e.g., par. 32.  Since Vcylinder = πr2h = π(0.5D)2h, V’502’s cylinder = π(0.5 x 0.1 cm)2 x 0.1 cm = ~7.85x10-4 cm3 = ~7.85x10-10 m3.
Regarding claim 6, ‘502’s CO3-2-comprising aq. solution comprises 0.5-1.5M [CO3-2]; 0.5M and 1M [CO3-2] examples are specifically taught.  See id. at, e.g., par. 38, 44, and 46.
Regarding claim 7, ‘502 employs solutions such as NaHCO3(aq) as its CO3-2-comprising aq. solution.  See id. at, e.g., par. 38 and 44.  Given the alkaline/basic (i.e. pH > 7) nature of NaHCO3(aq), the pH of ‘502’s carbonate ion-comprising aq. solution is understood to be met.
Regarding claims 8-10, ‘502 forms such a carbonate apatite block. See id. at, e.g., par. 40.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2021.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Stanley Silverman can be reached on (571)272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 1, 2021
Primary Examiner
Art Unit 1736




    
        
            
    

    
        1 NOTE: the Office is employing US 2017/0210635 (“’635”) as an English-language equivalent of the Japanese-language ‘502 (‘502 qualifies as prior art under pre-AIA  35 U.S.C. 102(b)).  Indeed, ‘635 is a member of ‘502’s document family, as evidenced by applicant’s 12-2-19 IDS.  As such, while the rejection itself employs ‘502, all citations within the rejection are in fact to ‘635 (i.e. “see ‘502 at par. 28” in fact directs the reader to par. 28 of ‘635).  All citations within ‘635 shall be understood as also citing to the corresponding portions of ‘502.